DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al (US 2017/0063684 A1) in view of Zhu et al (US 10,257,077 B1). Hereinafter referred as Stokking and Zhu.
Regarding claims 1 and 11, Stokking teaches a method of delivering content to a client device in a network comprising a plurality of client devices, said method comprising: 5i) receiving at a first network node a request for content from one of the client devices over unicast (receive a request for unicast transmission of data (page 1 paragraph (0009)), and sending that request to a second network node over unicast (the data may be transmitted in response to at least one request for unicast transmission of the data. For example, such a request may be issued by a unicast receiver. In response, the requested data may be formatted, e.g. by a server, in accordance with a transport protocol. The formatted data may then be fed into the network, e.g. by being sent out from the server to one or more forwarding nodes of the network (page 1 paragraph (0025)); ii) receiving the request for content at a second network node from the first network node, and then sending a corresponding request onto the content server over unicast (the instant application shows on figure 4 how client (304A) requests unicast service to an intermediary node (proxy Y 308a) which then forwards the request to the server (302). Stokking teaches on figure 11 a request from client/receiver (410) to an intermediary node (312) (also called ingress node) which then forwards the request to the server 100); iii) receiving the requested content at the second network node from the content server  (the instant application shows in figure 4 how the intermediary node (proxy Y (308a)) receives the requested content from the server. Stokking also teaches in figure 11 this feature when the intermediary node (312) receives TCP ACK from the server (100)), and in response sending the received content to the first network node over multicast (for effecting the multicast, scenario B may use the third option, namely the HTTP server sending packets to each of the receivers (page 9 paragraph (0207)); iv) receiving the content from the second network node at the first network node (the instant application shows in figure 4 that proxy Y (308a) sends the content to client (304a). Stokking also teaches in figure 11 the intermediary node (312) sends the content to client/receiver (410)), and sending the content to the requesting client device over unicast (the HTTP server may thus send unicast data packets to all receivers requesting the file (page 9 paragraph (0207)).
However Stokking is silent in teaching receiving the requested content at the second network node from the content server over unicast. Zhu teaches on (column 23 lines 50-53) the source node may receive, within a second time period, a second unicast frame including a first response from a second mesh network device, where the first response indicates that the requested service or resource is stored on the second mesh network device.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Stokking’s to include the teachings of Zhu for receiving the requested content at the second network node from the content server over unicast before the effective filing date of the claimed invention. A useful combination which yields predictable results in found on Zhu (column 1 lines 59-67) a wireless mesh network (WMN) containing multiple mesh network devices, organized in a mesh topology. The mesh network devices in the WMN cooperate in distribution of content files to client consumption devices.


Regarding claim 2, Stokking and Zhu teach a method according to claim 1. Stokking teaches the request from one of the client devices is a HTTP GET request (after the TCP session is live, receiver A may send a HTTP GET to retrieve files (page 5 paragraph (0119)). 
Regarding claim 3, Stokking and Zhu teach a method according to claim 1 or claim 2. Stokking teaches a corresponding request is a HTTP GET request (page 5 paragraph (0119)). 
Regarding claim 5, Stokking and Zhu teach a method according to any preceding claim. Zhu teaches the content received at the second network node is cached (column 5 lines 8-9). 
Regarding claim 6, Stokking and Zhu teach a method according to claim 5. Zhu teaches the cached content is provided to other client devices requesting that content (column 7 lines 22-24). 
Regarding claim 7, Stokking and Zhu teach a method according to any preceding claim. Stokking teaches the requested content received at the second node is reformatted and pushed over multicast to the first network node (for effecting the multicast, scenario B may use the third option, namely the HTTP server sending packets to each of the receivers (page 9 paragraph (0207)).
Regarding claim 8, Stokking and Zhu teach a method according to any preceding claim. Zhu teaches the content is media content (column 3 lines 25-27). 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al (US 2017/0063684 A1) in view of Zhu et al (US 10,257,077 B1) in view of Crabtree et al (US 2017/0118263 A1). Hereinafter referred as Stokking, Zhu and Crabtree.
Regarding claim 4, Stokking and Zhu teach a method according to claim 1 or claim 2. However, Stokking and Zhu are silent in teaching a request is a HTTP HEAD request. Crabtree teaches on (page 1 paragraph (0011)) a message can take the form of an HTTP HEAD request.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Stokking’s and Zhu’s to include the teachings of Crabtree for a request is a HTTP HEAD request before the effective filing date of the claimed invention. A useful combination which yields predictable results in found on Crabtree (page 1 paragraphs (0006)-(0007)) managing multicast video delivery comprising: receiving a multicast video stream at a plurality of client devices from a server; transmitting from each of the client devices, a message to the server in response to receiving the multicast video stream.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al (US 2017/0063684 A1) in view of Zhu et al (US 10,257,077 B1) in view of Shimura et al (US 2016/0269794 A1). Hereinafter referred as Stokking, Zhu and Shimura.
Regarding claim 9, Stokking and Zhu teach a method according to claim 8. However, Stokking and Zhu are silent in teaching the media content comprises a video sequence. Shimura teaches on (page 6 paragraph (0119)) the encoder encodes the image in an mpeg2 format and the audio in an ACC format for the six provided video sequences and transmits the video sequences to the stream switch by the unicast protocol.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Stokking’s and Zhu’s to include the teachings of Shimura for the media content comprises a video sequence before the effective filing date of the claimed invention. A useful combination which yields predictable results in found on Shimura (the present invention relates to a muti-view video layout system and in particular to a screen layout switching process of multi-view video. 
 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al (US 2017/0063684 A1) in view of Zhu et al (US 10,257,077 B1) in view of Upadhyay et al (US 9,673,996 B1). Hereinafter referred as Stokking and Zhu and Upadhyay.
Regarding claim 10, Stokking and Zhu teach a method according to any preceding claim. However, Stokking and Zhu are silent in teaching the first and second network nodes are proxy servers. Upadhyay teaches on (column 2 lines 57-60) the proxy server which sends the request indicating that an interruption is going to occur may be the first proxy server or the second proxy server. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Stokking’s and Zhu’s to include the teachings of Upadhyay for the first and second network nodes are proxy servers before the effective filing date of the claimed invention. A useful combination which yields predictable results in found on Upadhyay (column 4 lines 26-40) a failback proxy server uses the progress indicator, which is included in the session information, to continue the streaming media session with the client device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424